Case 1:17-cv-05550-PAE Document 113 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HERMELINDO ESCOBAR MONTIEL, et al.,

Plaintiffs, 17 Civ. 5550 (PAE)
“V-
ORDER
SHAMROCK SALOON II LLC, et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

At today’s telephonic conference, the Court extended fact discovery until September 24,
2021, for the limited purpose of enabling plaintiffs’ depositions of John Sullivan and Shamrock
Saloon I LLC (d/b/a/ McFadden’s) (“Shamrock”). These are to be taken on September 21, 2021,
unless the parties agree on another date on or before September 24, 2021. The Court instructed
the parties that it will enter default judgment as to liability against the defendants should they fail
to produce Sullivan and Shamrock for the scheduled depositions, unless plaintiffs have
withdrawn the request to take the depositions. The Court also instructed the parties to submit
their agreed-upon consent order for default judgment as to Shamrock Saloon I, LLC (d/b/a
Calico Jack’s Cantina) no later than September 17, 2021. Additionally, the Court set the
following due dates, for which there will be no extensions:

e October 15, 2021: Joint Pretrial Order and opening motions in limine.

e October 22, 2021: Oppositions to opening motions in limine.

SO ORDERED.
Case 1:17-cv-05550-PAE Document 113 Filed 09/15/21 Page 2 of 2

Duel A. Cngthy

 

PAUL A. ENGELMAYER
United States District Judge
Dated: September 15, 2021

New York, New York

 
